NOTICE OF ALLOWANCE
Claims 1, 3-8, 10-15, and 17-21 are hereby allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Statement of Reasons for Allowance
Applicant argues the following: 

    PNG
    media_image1.png
    519
    836
    media_image1.png
    Greyscale

The examiner agrees.  
The most remarkable pieces of prior art are those cited by the examiner: Gabbai and Herring.  Gabbai discloses a system, method, and computer program product for managing a physical inventory. Image data from a number of cameras is processed to recognize inventory items from identifying indicia and determine their respective locations to build a three-dimensional model of the inventory item distribution. Comparison with a database model of the inventory item distribution may indicate Herring discloses a method, computer program product, and system of visual identification of an item selected by a person during a transaction within an environment having a plurality of items. The method includes acquiring, using a visual sensor disposed within the environment, image information that includes at least a portion of the selected item, and analyzing the image information to determine a set of possible items for classifying the selected item. The method further includes selecting, based on personal profile information associated with the person, one of the set of possible items to thereby identify the selected item.  However, as argued by Applicant, these references do not teach the added limitations in the current claim set filed on 08/20/2021.  The examiner has not been able to find a reference that, when combined with Gabbai and Herring, or alone, teaches these limitations.  Accordingly, the claims are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER LUDWIG/Primary Examiner, Art Unit 3687